Name: Commission Regulation (EEC) No 1990/89 of 4 July 1989 amending Council Regulation (EEC) No 1009/86 establishing general rules applying to production refunds in the cereals and rice sector following the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 135. 7. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1990/89 of 4 July 1989 amending Council Regulation (EEC) No 1009/86 establishing general rules applying to production refunds in the cereals and rice sector following the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1 672/89 (2), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1834/89 (4), and in particular Article 11a (1 ) thereof, Whereas, in accordance with the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 2658/87, adaptations of a technical nature of Community acts quoting the combined nomenclature are to be effected by the Commission ; whereas, in accordance with Article 11a ( 1 ) of Regulation (EEC) No 2727/75, the list of products which may qualify for production refunds is to be amended in accordance with the procedure laid down in Article 26 of that Regulation if certain conditions are met ; whereas the conditions were determined by Article 1 of Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector (*) ; Whereas the latter Regulation must be adapted technically ; whereas the list should also be amended by deleting certain products in accordance with the criteria laid down in Article 1 (2) of that Regulation ; Whereas the amendments provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1009/86 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 5 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 256, 7 . 9 . 1987, p. 1 . O OJ No L 169, 19 . 6 . 1989, p, 1 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . fa OJ No L 180, 27. 6. 1989, p. 1 . o OJ No L 94, 9 . 4. 1986, p. 6 . No L 190/ 14 Official Journal of the European Communities 5. 7. 89 ANNEX 'ANNEX Products for which starch and/or its derivatives are used falling within the following codes and chapters of the combined nomenclature CN code Description ex 1302 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Mucilages and thickeners, whether or not modified, derived from vegetable products ex 1302 39 00   Other :  Carrageenan ex 1404 Vegetable products not elsewhere specified or included : 1404 20 00  Cotton linters ex 1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes : 1520 90 00  Other, including synthetic glycerol 1702 50 00  Chemically pure fructose ex 1702 90  Other, including invert sugar : 1702 90 10   Chemically pure maltose ex Chapter 29 Organic chemicals excluding CN codes 2905 43 00 and 2905 44 Chapter 30 Pharmaceutical products 3402 Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading No 3401 ex Chapter35 Albuminoidal substances ; modified starches ; glues ; enzymes excluding CN codes 3501 and 350510 10, 3505 10 90 and 3505 20 ex Chapter 38 Miscellaneous chemical products excluding CN codes No 3809 and 3823 60 Chapter 39 Plastics and articles thereof Chapter 40 Rubber and articles thereof ex Chapter 48 Paper and Paperboard ; articles of paper pulp, of paper or of paperboard 4801 00 Newsprint, in rolls or sheets 4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and punch card stock and punch tape paper, in rolls or sheets, other than paper of CN code 4801 and 4803 ; handmade paper and paperboard 4803 00 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and webs of cellulose fibres, whether or not creped, crinkled, embossed, perforated, surface-coloured, surface-decorated or printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state 4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of CN code 4802 or 4803 4805 Other uncoated paper and paperboard, in rolls or sheets 4806 Vegetable parchment, greaseproof papers, tracing papers, and glassine and other glazed transparent or translucent papers, in rolls or sheets 5. 7. 89 Official Journal of the European Communities No L 190/15 CN code Description 4807 Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface-coated or impregnated, whether or not interna ­ tionally reinforced, in rolls or sheets 4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than that of CN code 4803 or 4818 4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state 4810 Paper and paperboard, coated on one or both sides with kaolin (china clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or sheets 4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or sheets, other than goods of CN code 4803, 4809, 4810 or 4818 4812 00 00 Filter blocks, slabs and plates, of paper pulp ex 4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes : ex 4813 90  Other ex 4814 Wallpaper and similar wall coverings ; window transparencies of paper : 4814 10 00  'Ingrain' paper 4814 20 00  Wallpaper and similar wall coverings, consisting of paper coated or covered, on the face side, with a grained, embossed, coloured, design-printed or otherwise decorated layer of plastics 4814 90  Other ex 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of CN code 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes : 4816 1000  Carbon or similar copying papers 4816 90 00  Other Chapter 52 Cotton ex 5801 Woven pile fabrics and chenille fabrics, other than fabrics of CN code 5806 : 5801 21 00   Uncut weft pile fabrics ex 5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics of CN code 5806 ; tufted textile fabrics, other than products of CN code 5703 :  Terry towelling and similar woven terry fabrics, of cotton : 5802 11 00   Unbleached 5802 19 00   Other ex 5803 Gauze, other than narrow fabrics of CN code 5806 : 5803 10 00  Of cotton'